     Case 2:19-cv-07934-DMG-SS Document 18-1 Filed 06/10/20 Page 1 of 5 Page ID #:199



1        Tauler Smith LLP
         Robert Tauler (SBN 241964)
2
         rtauler@taulersmith.com
3        Valerie Saryan (SBN 297115)
         vsaryan@taulersmith.com
4
         626 Wilshire Blvd., Suite 510
5        Los Angeles, California 90017
         Tel. (213) 927-9270
6
7        Attorneys for Defendants
         Kyle Oreffice and
8        Give Back Media, LLC
9
10                            THE UNITED STATES DISTRICT COURT
11                  CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
12
13       ARYA TOUFANIAN, an individual,           Case No. 2:19-cv-07934-DMG-SS
14             Plaintiff,                         DECLARATION OF ROBERT
15                                                TAULER IN SUPPORT OF
               v.                                 DEFENDANTS’ MOTION TO
16                                                STRIKE PLAINTIFF’S
17       KYLE OREFFICE, an individual,            COMPLAINT PURSUANT TO
         GIVE BACK MEDIA, LLC, a Georgia          CALIFORNIA CODE OF CIVIL
18
         limited liability company; and DOES 1-   PROCEDURE § 425.16
19       10,
                                                  Date:         July 10, 2020
20
               Defendants.                        Time:         9:30 a.m.
21                                                Courtroom:    8C
22
23
24
25
26
27
28

         Dec. of Robert Tauler in Support                      Case No. 2:19-cv-07934-DMG-SS
2        of Defendants’ Anti-SLAPP Motion
7
     Case 2:19-cv-07934-DMG-SS Document 18-1 Filed 06/10/20 Page 2 of 5 Page ID #:200



1                                 DECLARATION OF ROBERT TAULER
2                    I, Robert Tauler, hereby declare as follows.
3             1.     I am managing partner of Tauler Smith LLP. I have personal knowledge
4        of the facts stated in this declaration, and if called as a witness, could and would
5        testify competently to the truth of the facts as stated herein.
6             2.     Attached hereto as Exhibit A is a true and correct copy of a biographical
7        entry on Arya Toufanian taken from the website at
8        http://trendcelebsnow.com/aryatoufanian-net-worth on June 4, 2020.
9             3.     Attached hereto as Exhibit B is a true and correct copy of a biographical
10       entry on Arya Toufanian taken from the website at
11       http://celebstrendnow.com/aryatoufanian-net-worth on June 4, 2020.
12            4.     Attached hereto as Exhibit C is a true and correct copy of a biographical
13       entry on Arya Toufanian taken from the website at
14       http://www.famousbirthdays.com/people/arya-toufanian.html on June 4, 2020.
15            5.     Attached hereto as Exhibit D is a true and correct copy of a biographical
16       entry on Arya Toufanian taken from the website at
17       http://en.everybodywiki.com/Arya_Toufanian on June 4, 2020.
18            6.     Attached hereto as Exhibit E is a true and correct copy of an article titled
19       “I’M SHMACKED: Inside The Brand That Glorifies The Worst Parts Of College
20       Partying,” written by Pamela Engel and Allan Smith, and published by Business
21       Insider (https://www.businessinsider.com/im-shmacked-college-parties-2014-9) on
22       September 3, 2014.
23            7.     Attached hereto as Exhibit F is a true and correct copy of an article titled
24       “I’m Shmacked Founder Threatens Business Insider Reporter’s Anus,” written by
25       Tyler Kingkade, and published by HuffPost (https://www.huffpost.com/entry/im-
26       shmacked-business-insider-twitter_n_5614591) on September 3, 2014.
27            8.     Attached hereto as Exhibit G is a true and correct copy of an article titled
28       “Thousands of College Kids Paid to Work for a Viral Party Kingpin. What Could Go
                                                    –1–
        Dec. of Robert Tauler in Support                            Case No. 2:19-cv-07934-DMG-SS
2       of Defendants’ Anti-SLAPP Motion
7
     Case 2:19-cv-07934-DMG-SS Document 18-1 Filed 06/10/20 Page 3 of 5 Page ID #:201



1        Wrong?” written by Taylor Lorenz, and published by The New York Times
2        (https://www.nytimes.com/2019/11/06/style/arya-toufanian-im-shmacked.html) on
3        November 6, 2019.
4             9.     Attached hereto as Exhibit H is a true and correct copy of a Statement of
5        Claim filed in the Superior Court of the District of Columbia in the matter of Arya
6        Toufanian v. Jerry Shukes (Case No. 2020 SC3 00003), dated January 2, 2020.
7             10.    Attached hereto as Exhibit I is a true and correct copy of a Statement of
8        Claim filed in the Superior Court of the District of Columbia in the matter of Arya
9        Toufanian v. Michael Wrubel (Case No. 2020 SC3 00005), dated January 2, 2020.
10            11.    Attached hereto as Exhibit J is a true and correct copy of screenshots of
11       the Twitter, Facebook, and YouTube accounts for I’m Shmacked, and Arya
12       Toufanian’s Twitter and Instagram accounts, and of Sensastocks’ Instagram account.
13            12.    Attached hereto as Exhibit K is a true and correct copy of Tauler Smith
14       LLP’s billing on this Motion, which itemizes the date, activity, billable time, hourly
15       rate and identifies the name of the individual. I am lead counsel and managing partner
16       of Tauler Smith LLP. My hourly rate in this case is $575 per hour. I have 12 years of
17       litigation experience. I graduated from Harvard Law School in 2005. I spent 8.5 hours
18       revising the Motion, and 0.5 hours revising this declaration.
19            13.    Ms. Valerie Saryan is an Associate at Tauler Smith, LLP for five years.
20       She graduated from Whittier Law School in 2013 and Tufts University in 2007. Her
21       hourly rate is $325 per hour on this matter. Ms. Saryan spent 49.7 hours drafting and
22       revising the Motion and the accompanying declarations, 0.9 hours reviewing the
23       Complaint, and 1.1 hours reviewing and compiling the evidence.
24            14.    Luca Stein is a Paralegal at Tauler Smith, LLP. He has eight years of
25       experience working in law firms in New York and California. His hourly rate is $100
26       per hour on this matter. Mr. Stein spent 4.5 hours preparing the table of contents and
27       table of authorities to the Motion, 0.6 hours preparing the exhibits to the Motion, and
28
                                                  –2–
        Dec. of Robert Tauler in Support                          Case No. 2:19-cv-07934-DMG-SS
2       of Defendants’ Anti-SLAPP Motion
7
     Case 2:19-cv-07934-DMG-SS Document 18-1 Filed 06/10/20 Page 4 of 5 Page ID #:202



1        2.1 finalizing and filing the Motion, declaration, exhibits, and all accompanying
2        documents.
3             15.      Daniela Kimble is a litigation assistant at Tauler Smith LLP. Her hourly
4        rate is $100 per hour on this matter. Ms. Kimble spent 0.8 hours prepare exhibits to
5        the Motion.
6             I declare under penalty of perjury under the laws of the United States and the
7       State of California that the foregoing is true and correct and that this Declaration was
8       executed on June 10, 2020 in Los Angeles, California.
9
10                                                           By:    s/Robert Tauler
11                                                                  Robert Tauler

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   –3–
        Dec. of Robert Tauler in Support                           Case No. 2:19-cv-07934-DMG-SS
2       of Defendants’ Anti-SLAPP Motion
7
     Case 2:19-cv-07934-DMG-SS Document 18-1 Filed 06/10/20 Page 5 of 5 Page ID #:203



1                                    CERTIFICATE OF SERVICE
2        Toufanian v. Oreffice, et al, Case No.: 2:19-cv-07934-DMG-SS
3                  I hereby certify that on June 10, 2020, copies of DECLARATION OF
4        ROBERT TAULER IN SUPPORT OF DEFENDANTS’ MOTION TO STRIKE
5        PLAINTIFF’S COMPLAINT PURSUANT TO CALIFORNIA CODE OF CIVIL
6        PROCEDURE § 425.16 were filed electronically through the Court’s CM/ECG
7        system, and served by U.S. mail on all counsel of record unable to accept electronic
8        filing.
9
10
11                                            Tauler Smith LLP
12
                                              By: /s/Robert Tauler
13                                            Robert Tauler
                                              Attorneys for Defendants
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                –1–
         Dec. of Robert Tauler in Support                       Case No. 2:19-cv-07934-DMG-SS
2        of Defendants’ Anti-SLAPP Motion
7
